Mahoney, P. J.
(concurring). While I concur with the majority’s decision holding that subdivision 6 of section 241 of the Labor Law is not limited solely to building construction, I do so, however, upon the ground that the language of section 241 of the Labor Law is ambiguous since it is unclear whether the verb "constructing” is supposed to modify the noun "buildings”. In view of this ambiguity, a search for legislative intent is proper and discloses no intention by the Legislature to restrict the application of section 241 to work in connection with buildings.
Greenblott, Main and Mikoll, JJ., concur with Herlihy, J.; Mahoney, P. J., concurs in a separate opinion.
Order reversed, on the law, with costs; motion for summary judgment that the State is liable granted and matter remitted to the Court of Claims for assessment of damages.